Title: From Thomas Jefferson to United States Senate, 8 April 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Apr. 8 1808
                  
                  Agreeably to the request of the Senate in their resolution of yesterday, I have examined my papers, and find no letter from Matthew Nimmo of the date of Nov. 28. 1806 nor any other from him of any date but that of Jan. 23. 1807. now transmitted with all the papers in my possession which accompanied it. nor do I find any letter from John Smith of Ohio bearing date at any time in the month of January 1807.
                  Having delivered to the Attorney General all the papers respecting the conspiracy of Aaron Burr which came to my hands during, or before his prosecution, I might suppose the letters above requested had been delivered to him. but I must add my belief that I never recieved such letters, and the ground of it. I am in the habit of noting daily in a list kept for that purpose, the letters I recieve daily, by the names of the writers & dates of time and place, and this has been done with such exactness that I do not recollect ever to have detected a single omission. I have carefully examined that list from the 1st. of Nov. 1806. to the last of June 1807. and I find no note, within that period, of the reciept of any letter from Matthew Nimmo, but that now transmitted, nor of any one of the date of January 1807. from John Smith of Ohio. the letters noted as recieved from him within that period are dated at Washington Feb. 2. 2. 7. & 21. which I have examined, and find relating to subjects entirely foreign to the objects of the resolution of the 7th. inst., and others dated at Cincinnati Mar. 27. Apr. 6. 13. & 17. which not being now in my possession, I presume have related to Burr’s conspiracy, & been delivered to the Attorney General. I recollect nothing of their particular contents. I must repeat therefore my firm belief that the letters of Nimmo of Nov. 28. 06 & of John Smith of Jan. 07. never came to my hands, and that if such were written (and Nimmo’s letter expressly mentions his of Nov. 28.) they have been intercepted or otherwise miscarried.
                  
                     Th: Jefferson 
                     
                     
                  
                  
                     [Postscript in an unidentified hand:]
                     Note—none of the letters that may have accompanied this message are now on the files of the Senate.
                  
               